05/17/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0477


                                      DA 19-0477
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 TAMMY JANE SMITH,

              Defendant and Appellant.
                                _________________

       Upon consideration of Appellant’s motion for an extension of time to file the reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including June 14, 2021, within which to file the reply brief.
       No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                  May 17 2021